                                                                          CLERK'S OFFICE U.S. DIST. COUR1
                                                                                  AT ROANOKE, VA
                                                                                       FILED

                                                                                  JAN 1 3 2020
                   IN THE UNITED STATES DISTRICT COURT JUL
                   FOR THE WESTERN DISTRICT OF VIRGINI!&v:
                            DANVILLE DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                                             )      Case No. 4:18-cr-00012
                                             )
v.                                           )
                                             )
DASHAWN ANTHONY, et al.,                     )
                                             )      By:     Michael F. Urbanski
        Defendants.                          )              United States District Judge

                   SEVENTH AMENDED SCHEDULING ORDER*


        In order to protect the rights of the parties and ensure the timely and efficient trial of

this large, complex criminal case, the following pretrial deadlines are established:


        1.     This case is set for trial for four weeks to begin on August 24, 2020 in the first

floor courtroom in Roanoke .

        2.     The government shall substantially complete all pretrial discovery by February

1, 2020.

        3.     The government shall identify its case-in-chief trial witnesses by February 1,

2020.

        4.     The government shall designate any expert witnesses to be called in its case-in-

chief by January 31, 2020.

        5.     The government shall provide digital copies of its trial exhibits to the clerk and

defense counsel by January 31, 2020. The court will employ the electronic JERS jury evidence

system in this case. The parties must utilize the JERS exhibit naming protocol in this case. To



* Changes to the dates and deadlines are bolded.
maximize the jury's use of the JERS system, the parties should give each exhibit a title that will

allow the jury to readily identify it on the JERS menu.

       6.     The defendants shall ftle any objections as to the authenticity, foundation, and

completeness of the government's trial exhibits by February 28, 2020.

       7.     The defendants shall designate any expert witnesses to be called in their case-

in-chief by March 16, 2020.

       8.     The government shall f.tle its proposed jury instructions and verdict form by

March 31, 2020.

       9.      The defendants shall ftle any objections to the government's proposed jury

instructions and verdict form by April30, 2020.

       10.     The government shall provide any notice under Fed. R. Evid. 404(b) by March

31, 2020.

       11 .    The court will conduct pretrial hearings on the following dates and times in the

f.trst floor courtroom in Roanoke:

               a. Friday, March 6, 2020 at 2 p.m. At this hearing, the court will address any

                  suggested changes to the jury questionnaire used in the companion Marcus

                  Davis case, and objections as to the authenticity, foundation, and

                  completeness of the government's trial exhibits and other pretrial matters

                   noticed by the parties, including Facebook and other electronic evidence.

                  Pursuant to Fed. R. Crim. P. 12(c)(3), absent good cause, the court will not

                   address pretrial any other any objections as to the authenticity, foundation,

                   and completeness of the government's trial exhibits after this hearing.


                                                2
              b. Friday, May 15, 2020 at 10 a.m. At this hearing, the court will address

                  objections to the proposed jury instructions and verdict form, any

                  objections to or suggested changes to the toolmark identification evidence

                  order entered in the Marcus Davis case, any motions to suppress, Fed. R.

                  Evid. 404(b) issues, any motions regarding the defendants' expert witnesses,

                  and other pretrial matters noticed by the parties. Pursuant to Fed. R. Crim.

                  P. 12(c)(3), absent good cause, the court will not address pretrial any other

                  any motions to suppress after this hearing.

              c. Friday, June 12, 2020 at 10 a.m. At this hearing, the court will address any

                  other motions in limine and other pretrial matters noticed by the parties.

                  Pursuant to Fed. R. Crim. P. 12(c)(3), absent good cause, the court will not

                  address pretrial any other motions in limine after this hearing.

              d. Friday, July 31, 2020 at 10 a.m. At this hearing, the court will address other

                  pretrial matters noticed by the parties.

              e. Friday, August 14, 2020 at 10 a.m. Final Pretrial Conference.

       12.    All pretrial motions shall be filed by the parties no later than twenty-one (21)

days before the date set for hearing, pursuant to Fed. R. Crim. P. 12(c)(1). A motion must state

the grounds on which it is based and the relief or order sought. Motions raising questions of

law must be supported by legal memoranda filed contemporaneously therewith.

       13.    A party opposing a pretrial motion shall file its response and legal memorandum

no later than fourteen (14) days after the corresponding deadline for filing of the motion.




                                               3
       14.    Should the parties wish to address any issues regarding the schedule of this case,

they   should contact the     court's   Courtroom Deputy Clerk Kristin Ayersman at

K.ristina@vawd.uscourts.gov, (540) 857-5153. Any other matters needing the court's attention

may be directed to the court's Law Clerk Zach Adorno at zach_adorno@vawd.uscourts.gov,

(540) 857-5124.




       It is so ORDERED.




                                           Michael F. Urbanski
                                           Chief United States District Judge




                                               4
